                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
RICKEY ALFORD a/k/a Morris Day,     )
                                    )
            Plaintiff,              )
                                    )                    Civil Action No.
            v.                      )                    18-12395-FDS
                                    )
BRADE STEVEN, et al.,               )
                                    )
            Defendants.             )
____________________________________)

                                                ORDER

SAYLOR, J.

        On November 26, 2018, Rickey Alford, a prisoner of the state of California, filed a pro se

civil complaint in this Court. Plaintiff did not pay the $400 filing fee or seek leave to proceed in

forma pauperis. By Order dated November 28, 2018, the Court determined that Alford was a

“three strikes” litigant pursuant to 28 U.S.C. § 1915(g) and he was ordered to pay the $400 filing

fee within 21 days. Alford was advised that failure to comply with the Court’s directive will

result in the dismissal of this action for failure to pay the filing fee.

        To date, Alford has not responded to the court’s order and the time to do so has expired.

        Accordingly, IT IS HEREBY ORDERED that this action is dismissed for failure to pay

the filing fee.

So Ordered.

                                                         /s/ F. Dennis Saylor IV
                                                         F. Dennis Saylor IV
                                                         United States District Judge

Dated: January 10, 2019
